       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 1 of 18




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  WESTERN WATERSHEDS
  PROJECT, WILDEARTH                          Case No. 1:20-cv-00213-BLW
  GUARDIANS, and PREDATOR
  DEFENSE,                                    MEMORANDUM DECISION
                                              AND ORDER

        Plaintiffs,

         v.

  USDA APHIS WILDLIFE
  SERVICES, U.S. FOREST
  SERVICE, and BUREAU OF LAND
  MANAGEMENT,

        Defendants.



                                INTRODUCTION
      Before the Court is Defendants’ Second Motion to Dismiss (Dkt. 18), which

seeks to dismiss Plaintiff’s Fourth Claim for Relief from the Amended Complaint.

The motion is fully briefed and at issue. For the reasons that follow the Court will

grant the motion.

                                 BACKGROUND

      On May 7, 2020, Plaintiffs filed a complaint alleging Defendants violated

NEPA by failing to sufficiently analyze the environmental impacts of their



MEMORANDUM DECISION AND ORDER - 1
           Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 2 of 18




predator control activities and operation of the Pocatello Supply Depot. Dkt. 1.

Defendants filed a motion to dismiss Plaintiffs’ first and fourth claims for relief.

Dkt. 6. On August 3, 2020, Plaintiffs filed their first amended complaint and the

Court denied Defendants’ first motion to dismiss as moot. Dkt. 9, 27. Defendants

now seek to dismiss the fourth claim for relief in Plaintiffs’ amended complaint

relating to Wildlife Services’ funding and operation of the Pocatello Supply Depot.

Dkt. 18.

       All facts pertaining to Plaintiffs’ fourth claim for relief is taken from the

amended complaint. Dkt. 9. The Pocatello Supply Depot (PSD) was opened by the

U.S. Government in 1940 to supply baits and poisons for predator control

programs carried out by Wildlife Services.1 Wildlife Services initially cooperated

with state, county, and other entities to operate the PSD. Over the years those

entities ceased their involvement with the PSD, the last being the Greater Pocatello

Chamber of Commerce in 2010. In 2009, USDA’s Office of General Counsel

determined the PSD was a Federal entity that must comply with Federal

administrative requirements. On July 1, 2014 the PSD transitioned its operations

and became a fully Federalized facility operated exclusively by Wildlife Services.



       1
        At the time, the agency that is now Wildlife Services was called the Division of
Predatory Animal and Rodent Control.



MEMORANDUM DECISION AND ORDER - 2
           Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 3 of 18




       The PSD manufactures and provides specialized products for wildlife

damage management activities. Some of these products include a livestock

protection collar containing Compound-1080, M-44 “cyanide bombs,” sodium

nitrate/charcoal gas cartridges, DRC-1339 poison, strychnine, zinc phosphide,

among others. Of the 29 restricted use pesticides used by USDA APHIS, 20 are

manufactured at the PSD. The PSD ships these products to Wildlife Services’ state

programs and employees, professional exterminators, universities, and private

individuals, nationally and internationally.

       The PSD was analyzed in a 1994 Programmatic Environmental Impact

Statement (PEIS), which was reissued in 1997 with some corrections. The PEIS is

the only public NEPA analysis of the PSD, and it addressed the PSD in cursory

fashion.

       On July 3, 2014, Wildlife Services issued a new Directive 3.115, the purpose

of which was to “establish guidelines for operation of the” PSD.2 The new

Directive 3.115 replaced a previous version dated October 18, 2012. The 2014

version of Directive 3.115 sets out Wildlife Services’ policy with regard to the



       2
         The Court takes judicial notice of Directive 3.115. Available at
https://www.aphis.usda.gov/wildlife_damage/directives/pdf/3.115.pdf (last accessed November
30, 2020). See Balderas v. United Parcel Serv., Inc., 385 F. Supp. 3d 1090, 1095 (D. Idaho
2019).



MEMORANDUM DECISION AND ORDER - 3
       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 4 of 18




PSD, provides some background of the PSD, and then sets standards for

implementation. The Directive contains standards for: 1) Sales – that the PSD

operates as an over-the-counter entity where all orders must be paid for prior to

shipment, and that the PSD attains “full cost recovery;” 2) Billing and Invoicing –

that the PSD shall not bill customers for orders, but ensure full payment before

shipping the order; 3) Drug and Pesticide Registration – setting out guidelines for

managing FIFRA registered products; and 4) Pricing – that the PSD shall review

its pricing to ensure full cost recovery and publish updated price lists. No NEPA

analysis was conducted when the PSD was federalized, or prior to issuance of

Directive 3.115.

      Wildlife Services has never considered the potential threats to the local

community from the PSD’s activities – including discharging byproducts from its

manufacturing processes to air or water. The PSD has 4 open floor drains that

discharge into the Pocatello sewer system and a 2017 audit found violations of

expectations for chemical storage.

      Plaintiffs allege that Wildlife Services has violated NEPA and the

Administrative Procedures Act by “deciding to fund and operate the [PSD] by

executing contracts, fulfilling orders, and other actions without first completing an

adequate NEPA analysis or supplementing the 1994/97 PEIS….” Dkt. 9 ¶ 142.




MEMORANDUM DECISION AND ORDER - 4
        Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 5 of 18




Defendants argue that Plaintiffs’ claim regarding the PSD should be dismissed

because it is barred by the statute of limitations, fails to identify reviewable or final

agency action, fails to identify “major federal action” triggering NEPA, and fails to

allege facts supporting Plaintiffs standing. Dkt. 18 at 2.

                                LEGAL STANDARD

      A.     Rule 12(b)(1)

      A defendant’s challenge to a plaintiff's standing under Rule 12(b)(1) draws

into question the Court’s subject matter jurisdiction. White v. Lee, 227 F.3d 1214,

1242 (9th Cir. 2000). A Rule 12(b)(1) jurisdictional attack may be facial or factual.

Id. As is the case here, in a facial attack, the challenger asserts that the allegations

contained in the complaint are insufficient on their face to invoke federal

jurisdiction. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

When considering this type of jurisdictional attack, a court must consider the

allegations of the complaint to be true and construe them in the light most

favorable to the plaintiff. Id.; Love v. United States, 915 F.2d 1242, 1245 (9th Cir.

1988). When subject matter jurisdiction is challenged, the plaintiff bears the

burden of persuasion. Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092

(9th Cir. 1990).

      B.     Rule 12(b)(6)

      Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain


MEMORANDUM DECISION AND ORDER - 5
        Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 6 of 18




statement of the claim showing that the pleader is entitled to relief,” in order to

“give the defendant fair notice of what the ... claim is and the grounds upon which

it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While a

complaint attacked by a Rule 12(b)(6) motion to dismiss “does not need detailed

factual allegations,” it must set forth “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Id. at 555. To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Id. at 570.

       A dismissal without leave to amend is improper unless it is beyond doubt

that the complaint “could not be saved by any amendment.” Harris v. Amgen, Inc.,

573 F.3d 728, 737 (9th Cir. 2009). The issue is not whether plaintiff will prevail

but whether he “is entitled to offer evidence to support the claims.” Diaz v. Int'l

Longshore and Warehouse Union, Local 13, 474 F.3d 1202, 1205 (9th Cir.2007)

(citations omitted).

                                      ANALYSIS

       A.     Agency Action

       Plaintiffs challenge Wildlife Services’ operation of the PSD under NEPA.

Because NEPA contains no separate provision for judicial review, compliance with

NEPA is reviewed under the APA. 5 U.S.C. 706(2)(A); NW Resource Info. Ctr.,




MEMORANDUM DECISION AND ORDER - 6
        Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 7 of 18




Inc. v. NMFS, 56 F.3d 1060, 1066 (9th Cir.1995). First, the claimants must identify

an “agency action.” Lujan v. National Wildlife Federation, 497 U.S. 871, 882

(1990). “‘[A]gency action’ includes the whole or a part of an agency rule, order,

license, sanction, relief or the equivalent or denial thereof, or failure to act[.]” 5

U.S.C. § 551(13). Such a list is “meant to cover comprehensively every manner in

which an agency may exercise its power.” Whitman v. Am. Trucking Ass'ns, Inc.,

531 U.S. 457, 478 (2001). To invoke the Court’s jurisdiction under the APA a

plaintiff must challenge a final agency action. Agency action is “final” when two

conditions are met: (1) “the action must mark the consummation of the agency’s

decision-making process – it must not be of a merely tentative or interlocutory

nature”; and (2) “the action must be one by which rights or obligations have been

determined, or from which legal consequences will flow.” Bennett v. Spear, 520

U.S. 154, 177-78 (1997) (internal quotation marks and citation omitted).

      In measuring finality, the “agency’s characterization of its action as being

provisional or advisory is not necessarily dispositive”; instead, “courts consider

whether the practical effects of an agency’s decision make it a final agency action,

regardless of how it is labeled.” Columbia Riverkeeper v. U.S. Coast Guard, 761

F.3d 1084, 1094-95 (9th Cir. 2014). “[E]ven if the agency does not label its

decision or action as final, it may be reviewable [under the APA] if it ‘has the




MEMORANDUM DECISION AND ORDER - 7
       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 8 of 18




status of law or comparable legal force’ or if ‘immediate compliance with its terms

is expected.’” Id. (quoting Or. Nat. Desert Ass'n v. U.S. Forest Serv., 465 F.3d 977,

987 (9th Cir. 2006)). Therefore, the court must “focus on both the ‘practical and

legal effects of the agency action,’ and define the finality requirement ‘in a

pragmatic and flexible manner.’” Havasupai Tribe v. Provencio, 876 F.3d 1242,

1250 (9th Cir. 2017) (quoting Or. Nat. Desert Ass'n, 465 F.3d at 982).

      Plaintiffs advance three theories of final agency action. First, that the

federalization of the PSD was final agency action. Second, that Wildlife Services’

continued funding and operation of the PSD – specifically executing contracts and

fulfilling orders for baits and poisons – is final agency action. And third, that

Defendants’ failure to prepare an EIS or supplemental EIS is final agency action.

      Here, construing the facts in a light most favorable to plaintiffs, the

federalization of the PSD is a final agency action. First, the Office of General

Counsel determined that the PSD was a fully federalized facility in 2009. The last

cooperative agreement with the Greater Pocatello Chamber of Commerce was

terminated in 2010. Wildlife Services issued Directive 3.115 on July 3, 2004

stating that the PSD “transitioned its operations to become a fully Federalized

facility operated exclusively by Wildlife Services” on July 1, 2014. The decision to

federalize the PSD was not tentative or interlocutory in nature and the issuance of




MEMORANDUM DECISION AND ORDER - 8
       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 9 of 18




Directive 3.115 marks the consummation of Wildlife Services’ decision-making

process.

      Second, the decision to federalize the facility, and Directive 3.115,

determined the rights and obligations of Wildlife Services, related to operating the

PSD, and of individuals purchasing products from the PSD. While these

obligations may have existed prior to Directive 3.115, the Directive at least

provides regulatory structure for those rights and obligations. The Government

describes Directive 3.115 as “guidance,” but the actual terms of the Directive

regarding sales, billing, pricing, and product registration are not stated as

guidelines. Instead, the Directive states that the PSD and Wildlife Services “shall”

take certain actions. Directive 3.115 codifies the obligations of Wildlife Service in

operating the PSD. This is probably sufficient to allege final agency action See

Havasupai Tribe v. Provencio, 906 F.3d 1155, 1163 (9th Cir. 2018). To succeed on

their claim Plaintiffs must also allege that this action is a “major federal action”

under NEPA, discussed below.

      The Plaintiffs also allege that Wildlife Services’ decision to fund and operate

the PSD by executing contracts, fulfilling orders, and other actions are final agency

action. Essentially Plaintiffs argue that distributing products from the PSD

internally to other Wildlife Services offices, and selling products to third parties




MEMORANDUM DECISION AND ORDER - 9
       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 10 of 18




are final agency action. Plaintiffs argue that executing contracts and fulfilling

orders are akin to licenses to purchase and use the products.

      There are two separate actions that need to be analyzed: (1) Wildlife

Services distribution of products internally from the PSD to other Wildlife

Services’ offices; and (2) the PSD’s sales of products to non-federal third parties.

      With regard to the internal distribution of products Plaintiffs have not

alleged agency action, nor final agency action. “‘[A]gency action’ includes the

whole or a part of an agency rule, order, license, sanction, relief or the equivalent

or denial thereof, or failure to act[.]” 5 U.S.C. § 551(13). These internal transfers

do not meet any of the above categories. Further, these transfers do not mark the

consummation of the agency’s decision-making process, nor do they determine any

rights or obligations. Plaintiff’s real concern is with the use of the products in lands

where they recreate and observe wildlife. Simply by transferring products within

its own agency, Wildlife Services is not determining how, when, where, or even

whether the products will be used. Nor are rights or obligations determined by

these internal transfers. This is the type of quintessential day-to-day agency




MEMORANDUM DECISION AND ORDER - 10
        Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 11 of 18




operation that is not reviewable.3

       The non-federal third-party sales pose a closer question. The Court can see

how third-party sales may be akin to a license to use the products. But, Plaintiffs

have not identified a particular sale or sales that they believe should be subject to

NEPA. Instead, they attack Wildlife Services’ general program of producing and

selling these products. This is the kind of programmatic attack that was foreclosed

in Lujan. 497 U.S. at 894; see also Ctr. For Biological Diversity v. U.S. Dep't of

Hous. & Urban Dev., 241 F.R.D. 495, 501 (D. Ariz. 2006).

       Plaintiffs have also not alleged standing to challenge third-party sales of

products from the PSD. In their first amended complaint Plaintiffs allege that their

members recreate on public lands throughout Idaho, including the BLM’s Twin

Falls District. Dkt. 9 ¶ 17. Plaintiffs further allege they recreate on “lands



       3
          Plaintiffs rely on Forest Serv. Employees for Envtl. Ethics v. U.S. Forest Serv., 397 F.
Supp. 2d 1241, 1253 (D. Mont. 2005) (FSEEE) to support their argument that the operation and
funding of the PSD is final agency action. While the comparison between the products produced
by the PSD and fire retardant at issue in FSEEE has initial appeal, this case differs from FSEEE
in material respects. In FSEEE, plaintiffs were challenging the use of fire retardant in federal
firefighting operations without a NEPA analysis. There, the court found that the decision to use
fire retardant in firefighting operations was final agency action because the decision to use fire
retardant had been made, and, that there was not time to prepare an EIS or EA for site-specific
applications. In this case, plaintiffs are challenging the use of the baits and poisons by Wildlife
Services in other claims. They are not challenging the use of the poisons and baits produced by
the PSD in this claim, instead they are challenging the production and distribution of these
products. Unlike FSEEE, Wildlife services does conduct NEPA analysis on the use of the
products produced by the PSD when the agency makes the final decision to use them.



MEMORANDUM DECISION AND ORDER - 11
       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 12 of 18




throughout Idaho and other western states” where they fear encountering products

produced by the PSD. They then identify shipments of PSD products to non-

federal entities in Missouri, California, Texas, Guam, Australia, and Canada. Id. ¶

106. Plaintiffs allege that products from the PSD are used on public lands where

they recreate, the only party they identify using these products on public lands is

Wildlife Services. They allege the PSD ships its products to non-federal third

parties nationally and internationally. But there is no allegation that these third

parties’ use of the products harm plaintiffs in any way. Nor is there any allegation

that requiring NEPA analysis of – or enjoining – third-party sales would somehow

remedy plaintiffs’ harm. W. Watersheds Project v. Grimm, 921 F.3d 1141, 1146

(9th Cir. 2019)

      Finally, a failure to act may be final agency action. Wildlife Services’

decision not to prepare an EIS or consult NEPA can itself be a final agency action.

Hall v. Norton, 266 F.3d 969, 975 n. 5 (9th Cir.2001). In Norton v. Southern Utah

Wilderness Alliance, 542 U.S. 55 (2004) (SUWA), the Court held a failure to act is

“sometimes remediable under the APA, but not always.” A claim under 5 U.S.C. §

706(1) can proceed only where a plaintiff asserts that an agency failed to take a

discrete agency action that it is required to take. Id. at 63. If, indeed, Wildlife

Services should have conducted a NEPA analysis for the PSD, and has not done




MEMORANDUM DECISION AND ORDER - 12
       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 13 of 18




so, Plaintiffs’ claim could proceed.

      B.     NEPA

      NEPA requires all federal agencies to prepare an EIS for “every

recommendation or report on proposals for legislation and other major Federal

actions significantly affecting the quality of the human environment.” 42 U.S.C. §

4332(2)(C). To show that the agency violated its duty to prepare an EIS in the

Ninth Circuit, a plaintiff need not show that a significant effect will in fact occur,

only that substantial questions are raised as to whether a project may have a

significant effect. Blue Mountains Biodiversity Project v. Blackwood, 161 F.3d

1208, 1212 (9th Cir.1998). If an agency decides not to prepare an EIS, the

reviewing court must “determine whether the responsible agency has ‘reasonably

concluded’ that the project will have no significant adverse environmental

consequences.” City of Davis v. Coleman, 521 F.2d 661, 673 (9th Cir.1975).

      The PSD was opened in 1940, and was in operation at the time NEPA

became effective on January 1, 1970. Since NEPA does not apply retroactively an

EIS cannot be required on the basis of the PSD’s construction or pre-NEPA

operation. Upper Snake River Chapter of Trout Unlimited v. Hodel, 921 F.2d 232,

234 (9th Cir.1990). For such facilities, the agency need not prepare an EIS to

evaluate the environmental effects “of mere continued operation of [the] facility.”




MEMORANDUM DECISION AND ORDER - 13
       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 14 of 18




Id. at 235. “However, if an ongoing project undergoes changes which themselves

amount to ‘major Federal actions,’ the operating agency must prepare an EIS.” Id.

Under this authority, an EIS may be required where “a revision or expansion of the

original facilities is contemplated.” Id.; Andrus v. Sierra Club, 442 U.S. 347, 363

n. 21 (1979) (stating that “major Federal actions include the expansion or revision

of ongoing programs”).

      In Burbank Anti-Noise Group v. Goldschmidt, 623 F.2d 115 (9th Cir. 1980),

the Ninth Circuit held that the FAA was not required to prepare an EIS when it

provided federal financial assistance to purchase an airport. This was because the

airport had been in operation for years, and would continue as an airport. There,

the Ninth Circuit held that “[a]n EIS is not required … when the proposed federal

action will effect no change in the status quo.” Likewise – and closer to home – the

Ninth Circuit, in Hodel, held that the Bureau of Reclamation was not required to

prepare an EIS for periodically adjusting the flow of water from the Palisades

Dam, which had been constructed prior to the enactment of NEPA. 921 F.2d at

235-36. In Tri-Valley CAREs v. U.S. Dept. of Energy, 671 F.3d 1113 (9th Cir.

2012), the court relied on this line of reasoning to hold that the construction of a

biosafety level-3 laboratory at the Lawrence Livermore National Laboratory would

not change the status quo, and thus no EIS was required.




MEMORANDUM DECISION AND ORDER - 14
       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 15 of 18




      The problem with Plaintiffs’ argument is that, despite the federalization of

the PSD in 2014, they have not alleged any change in the status quo. The PSD has

been in operation since 1940, albeit with state and local partners until 2010. The

last partner, the Greater Pocatello Chamber of Commerce, was only involved in

financial auditing before ceasing its relationship with the PSD. While the decision

to federalize the PSD may be final agency action, Plaintiffs have not alleged that

decision changed the day-to-day operations of the PSD. Instead, Plaintiffs’

allegations suggest that the PSD continues its operations much as it had in the past.

      Further, Directive 3.115 does not change the day-to-day operations of the

PSD. It only sets out requirements for sales, billing, pricing, and product

registration. None of these categories suggest a revision or expansion which would

rise to the level of a major federal action. Therefore, Wildlife Services cannot be

required to prepare a NEPA analysis on the basis of Directive 3.115 or the

federalization of the PSD.

      Assuming arguendo that Plaintiffs had identified final agency action with

regard to sales from the PSD to third parties, they have not alleged that these sales

are major federal action. The Ninth Circuit has held that the agency must have

some degree of decision-making power, authority, or control before a “project” can

be a major federal action. Ka Makani 'O Kohala Ohana Inc. v. Water Supply, 295




MEMORANDUM DECISION AND ORDER - 15
       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 16 of 18




F.3d 955, 960 (9th Cir. 2002) (federal funding for water project, and HUD/USGS

participation in project design, was not sufficient to make it major federal action).

      Somewhat like the federal funding in Water Supply, Wildlife Services has

control over whether it sells products to third-parties, but it does not have any

authority or control over how those products are ultimately used. Directive 3.115

explains that products are sold only after full payment. But, customers are not

required to sign contracts governing the use of PSD products. Wildlife Services has

no control over how, or whether, the products sold to third parties are ultimately

used. This is unlike timber sales, power supply contracts, and so many other

federal actions that give the federal government some degree of control over a third

party in executing a project, so that it is appropriate to require that the government

consider the environmental impacts caused by the project.

      Plaintiffs also argue that Wildlife Services has failed to supplement the

1994/97 PEIS. Where an action has not yet been completed, the agency has “a

continuing duty to gather and evaluate new information relevant to the

environmental impacts of its actions.” Friends of the Clearwater v. Dombeck, 222

F.3d 552, 559 (9th Cir.2000). In Marsh v. Oregon Natural Resources Council, 490

U.S. 360 (1989), the Supreme Court cited the regulations of the Council on

Environmental Quality, the regulating agency under NEPA, in holding that federal




MEMORANDUM DECISION AND ORDER - 16
       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 17 of 18




agencies must supplement an EIS if there “are significant new circumstances or

information relevant to environmental concerns and bearing on the proposed

action or its impacts.” (emphasis added). The Court noted that NEPA requires

agencies to take a “hard look” “at the environmental effects of their planned action,

even after a proposal has received initial approval.” Id. at 374.

      As discussed above, there are no major federal actions yet to be completed at

the PSD. The major federal action occurred when the PSD was constructed and

began operating in 1940. This action is now complete. Because there is no planned,

or proposed, action at the PSD there is no requirement that Wildlife Services

supplement its NEPA analysis.

      C.     Leave to Amend

      The Court will grant Defendants’ motion to dismiss with leave to amend.

NEPA does not apply retroactively and Plaintiffs’ cannot challenge the PSD’s

ongoing operations absent a major federal action that would independently require

an EIS. Plaintiffs’ have alleged no major federal action triggering NEPA review,

nor can the decision to federalize the facility or Directive 3.115 form the basis for

such claim. The distribution from the PSD to other Wildlife Services offices is not

agency action. It is “clear” that Plaintiffs cannot save these claims by amendment.

Harris, 573 F.3d at 737.




MEMORANDUM DECISION AND ORDER - 17
       Case 1:20-cv-00213-BLW Document 28 Filed 12/11/20 Page 18 of 18




      Plaintiffs have not challenged specific sales of products from the PSD and

have thus failed to allege final agency action. Further, Plaintiffs have not pled

standing to challenge these sales nor that these sales are major federal actions. The

Court is skeptical that Plaintiffs can overcome these hurdles, but is not in a position

to conclusively say that the claim cannot be saved by amendment. Therefore, the

Court will grant Defendants’ motion to dismiss, but with leave to amend. Any

amended complaint must be filed within 30 days of this order.

                                      ORDER

      IT IS ORDERED that:

      1. Defendants’ Second Motion to Dismiss (Dkt. 18) is GRANTED with

          leave to amend.

      2. If Plaintiffs choose to file an amended complaint it must be filed within

          30 days of this order.



                                              DATED: December 11, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 18
